Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONFIGURATIONS FOR BATTERY CELL PACKAGING

Examiner: Adam Arciero	S.N. 16/222,179	Art Unit 1727	        April 29, 2021

DETAILED ACTION
Applicant’s response filed on April 26, 2021 has been received.  Claims 1-8, 10-16 and 18-20 are currently pending.  Claims 1, 10, 14, 18 and 20 have been amended.  Claims 9 and 17 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the Title is withdrawn because Applicant has amended the Title.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Pasma et al. on claims 1 and 3-4 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Pasma et al. and Ryu et al. on claim 2 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Pasma et al. and Pak et al. on claims 5-8 and 12 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Pasma et al., Ryu et al. and Pak et al. on claims 14-16 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Pasma et al. and Pak et al. on claim 20 is withdrawn because Applicant has amended the claim.

Allowable Subject Matter
Claims 1-8, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Pasma et al., Ryu et al., Pak et al., and Hwang et al., do not specifically disclose, teach, or fairly suggest the claimed battery wherein a first corner tape is positioned on one side of the seal at the interior corner and wherein a second corner tape is positioned on an opposite side of the seal as the first corner tape piece (Claims 1 and 14).  The prior arts further do not specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM A ARCIERO/Examiner, Art Unit 1727